Citation Nr: 1122174	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease (also claimed as a disability manifested by vertigo and dizziness), claimed as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1954 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has Meniere's disease, also claimed as a disability manifested by vertigo and dizziness, related to his service-connected hearing loss disability.  

The RO denied this claim on the basis of no current disability and no nexus to service.  However, in support of his claim the Veteran submitted a September 2008 letter from R. J. Stone, M.D. that the Veteran was having some vertigo that is often associated with inner ear disease and hearing loss.  He also submitted an April 2008 letter from J. E. Vaughn at Avada Audiology and Hearing stating that the Veteran suffers from vertigo which is usually associated with his hearing loss.  In addition, VA prescription records show that the Veteran has been prescribed Meclizine HCL for dizziness.  The Veteran has also submitted statements from family members, to include his wife in which she stated that the Veteran loses his balance and has an unsteady appearance.  

Although the Veteran was afforded VA audiology examinations in November 2008 and in March 2009, the VA examiners failed to discuss and offer an opinion as to the Veteran's contention that he has Meniere's disease, also claimed as a disability manifested by vertigo and dizziness, related to his service-connected hearing loss disability or the medical evidence of record that suggests such a relationship.  

In light of the above assertions, and medical evidence, the Board is of the opinion that it has insufficient medical evidence of record to make a decision on the claim and believes it is necessary to have a VA examiner render an opinion regarding the etiology and onset of any disability manifested by vertigo and dizziness, to include Meniere's disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records. The claims file currently includes outpatient treatment records from the Durham VA medical center (VAMC), dated through January 2008.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records from the Durham VAMC, dated from January 2008 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain from the Durham VAMC all outstanding, pertinent medical records, to include all audiology reports, from January 2008 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be scheduled for VA ear, nose, and throat examination, by an appropriate examiner to determine the nature and etiology of any disability manifested by vertigo and/or dizziness, to include Meniere's disease.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

If the examiner finds that a diagnosis of Meniere's disease or other disability manifested by vertigo and/or dizziness is appropriate, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated by the Veteran's service-connected hearing loss.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006). 

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006).
 
4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



